NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted February 6, 2019* 
                                Decided February 6, 2019 
                                              
                                          Before 
 
                      DANIEL A. MANION, Circuit Judge 
                       
                      ILANA DIAMOND ROVNER, Circuit Judge 
                               
                      MICHAEL B. BRENNAN, Circuit Judge 
No. 18‐2086 
 
JAMES E. MANLEY,                                Appeal from the United States District 
      Petitioner‐Appellant,                     Court for the Southern District of Indiana, 
                                                Indianapolis Division. 
                                                 
      v.                                        No. 1:16‐cv‐03292 
                                                 
KEITH BUTTS,                                    Tanya Walton Pratt, 
      Respondent‐Appellee.                      Judge. 

                                       O R D E R 

        Indiana inmate James Manley petitioned for a writ of habeas corpus under   
28 U.S.C. § 2254 to contest the discipline he received—loss of earned good‐time credits 
and demotion to a lower credit‐earning class—after a hearing officer at New Castle 
Correctional Facility found him guilty of being a “habitual conduct rule violator.” The 
district court denied Manley’s petition, concluding that Manley received due process 
during his disciplinary proceedings. We agree and affirm the judgment. 

                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 18‐2086                                                                          Page  2 
 
        In 2016, a prison disciplinary officer charged Manley with being a “habitual 
conduct rule violator,” which the Indiana Department of Corrections defines as an 
inmate who has been found guilty of five “unrelated” Class C conduct offenses within 
six months. See IND. DEP’T OF CORR., MANUAL OF POLICIES & PROCEDURES, No. 02–04–101, 
App. I: Offenses, at 3 (June 2018), www.in.gov/idoc/files/02‐04‐101%20Appendix%20I% 
206‐4‐2018.pdf.). The conduct report specified six convictions that Manley had accrued 
over a six‐week period, each for refusing a housing assignment in violation of the 
Department’s disciplinary code section C‐356. Manley was notified of the charge later 
that day and was given a printout listing the underlying offenses and dates of 
conviction; the six charges were grouped and adjudicated at disciplinary hearings held 
on three different days before hearing officer Tyrone Thompson. 
         
        At a hearing on the habitual‐violator charge, Thompson found Manley guilty. 
Thompson rejected Manley’s argument that several of the predicate offenses were 
“related” because more than one of the disciplinary hearings had been held on the same 
day; he deemed the six offenses “unrelated” based on the underlying conduct reports, 
which showed that each violation occurred on a different day. In one of its standing 
orders, the facility defines multiple assignment‐refusal offenses as “unrelated” if the 
refusals occur on different days. As a result of the conviction, Manley lost 90 days of 
good‐time credit and was demoted to a lower credit‐earning class. 
         
        Manley appealed to Warden Keith Butts, challenging this disciplinary decision 
on several grounds, including the adequacy of the notice for his hearing and the 
accuracy of the conduct report. Butts denied Manley’s administrative appeal, as did the 
state appeal review officer. 
         
        Manley then petitioned for writ of habeas corpus under 28 U.S.C. § 2254. The 
district court denied his petition as well as his subsequent motion to alter or amend the 
judgment. See FED. R. CIV. P. 59(e). 
         
        On appeal, Manley first contends that Thompson was not impartial because he 
reviewed the underlying conduct reports. But examining the factual basis for guilt, and 
then determining that such a basis exists, does not amount to bias or an impermissible 
investigation. See Piggie v. Cotton, 342 F.3d 660, 666–67 (7th Cir. 2003). Thompson 
appropriately reviewed the earlier reports to establish the dates of the qualifying 
offenses and thus determine whether the habitual‐violator charge was supportable. 
         
No. 18‐2086                                                                           Page  3 
 
        Manley next argues that he did not receive sufficient notice that his repeated 
refusal to accept housing assignments would render him a habitual‐rule violator 
because he did not learn of the standing order defining “unrelated” until after his 
hearing. But Manley did not raise this argument in his habeas petition, so it is deemed 
waived. See Ben‐Yisrayl v. Neal, 857 F.3d 745, 747 (7th Cir. 2017). In any event, even 
without specific awareness of the standing order, Manley reasonably could be expected 
to understand that multiple refusals of direct orders—given by a variety of officers on 
different days—are not “related” offenses in the commonsense meaning of the word. 
 
        Third, Manley contends that he received inadequate administrative review of the 
disciplinary decision because Butts did not specifically address the arguments that 
formed the basis of his appeal. To the extent that Manley was entitled to meaningful 
review at the administrative level, he received it. The warden’s response was not 
“merely pro forma.” Forbes v. Trigg, 976 F.2d 308, 320 (7th Cir. 1992). Rather, Butts 
generally addressed the substance of Manley’s arguments when he stated that he had 
reviewed the conduct report, the disciplinary record, and Thompson’s findings; found 
no procedural errors that would have impeded the hearing or appeal process; and 
concluded that the conduct report and the evidence in the record supported both the 
charge and the sanctions imposed. 
         
        Finally, Manley argues that his habitual‐violator conviction violates equal 
protection. He points to the Department’s executive directive—issued while his habeas 
petition was pending—that bars disciplinary convictions for a different C‐356 offense 
(refusing to participate in a state sex‐offender program) from supporting a habitual‐
violator charge. In Manley’s view, “equal protection” requires that this directive apply 
to all C‐356 violations, including refusals to accept a housing assignment. But prison 
administrators may treat inmates differently so long as their basis for doing so is 
“rationally related to a legitimate penological interest.” Flynn v. Thatcher, 819 F.3d 990, 
991 (7th Cir. 2016). And it is reasonable for the Department to treat inmates who refuse 
to partake in a therapeutic program differently from those who refuse to comply with 
direct orders regarding prison housing assignments. 
 
                                                                                 AFFIRMED